Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Newly submitted claims 21-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

I. 	The new claims 21-33 are directed to including a connector apparatus, comprising: a main body including: a front section configured to be inserted into a socket; a rear section; and a rail extending along the main body from the front section towards the rear section; a locking mechanism configured to lock the front section in the socket when the front section is inserted into the socket; a ring fitted around the main body and containing a channel configured to slide over the rail, and connected to the locking mechanism such that pulling the ring towards the rear section releases the locking mechanism and allows removal of the connector from the socket; and a T-shape locking key including a top section and a flexible elongated section extending from the top section and configured to be inserted into the channel, such that when the elongated section is inserted into the channel, the top section of the T-shape locking key rests in a slot between the ring and the rear section of the main body, and engages the ring when the ring is pulled towards the rear section to prevent unlocking of the front section from the socket.

II.         Original claims 1-3 and 9-20 were directed to a multi-fiber push-on (MPO) 

If the above group I claims would have been originally presented in the application, then the applicant would have been required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits.
Thus, the amendment filed on 6/20/21 canceling all prosecuted claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03).  The remaining claims are not readable on the elected invention because of the stated reason above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a TIME PERIOD of TWO (2) MONTH or sixty (60) DAYS, whichever is longer, from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883